Lathrop, J.
1. The evidence of the threat of the defendant to burn the building, made fourteen months before the act for which he was indicted, was properly admitted. While the threat was “ that unless his mother got something out of the property he would burn the building,” and while it appeared that his mother had got something out of the property, yet, as the evidence showed that there was ill feeling between the defendant and his sister at the time of the threat, and that this ill feeling continued to exist down to the time of the burning, his sister continuing to occupy a part of the building during this time, the evidence was competent. Commonwealth v. Groodwin, 14 Gray, 55. Commonwealth v. Chase, 147 Mass. 597. Commonwealth v. Quinn, 150 Mass. 401. Commonwealth v. Holmes, 157 Mass. 283, 240.
2. The morning after the fire, the defendant, while near the premises, said to his brother in law, one Donahue, “ Is this the place where the fire was ? ” Donahue answered, “ Don’t you *142know it is ? ” This was followed by laughter on the part of the defendant. All this was overheard by a police officer, who directly afterwards arrested Donahue for drunkenness. The defendant then said, “ You want to arrest him to find out what he knows about who set the fire.” The defendant denied that he made this last statement; and all of the evidence was excepted to.
We are of opinion that the evidence had some tendency to show guilty knowledge on the part of the defendant, and was admissible, in the discretion of the court, in connection with the other evidence in the case. Commonwealth v. McCabe, 163 Mass. 98. Commonwealths. Welch, 163 Mass. 372.

Exceptions overruled.